DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed on 08/31/2022 and the interview conducted on 09/06/2022.
Claims 1-20 are currently pending in this application. Claims 1, 2, 4, 6, 8, 9, 11, 13, 15, 16 and 18 have been amended. The amendments to the specification filed on 08/31/2022 have been entered.
No new IDS has been filed.

Response to Arguments
The previous 112 rejections to the claims 1-20 have been withdrawn in response to the applicants’ amendments/remarks.
The previous 101 rejections to the claims 1-20 have been withdrawn in response to the applicants’ amendments/remarks.
The previous 102 rejections to the claims 1-20 have been withdrawn in response to the applicants’ amendments/remarks.

Allowable Subject Matter
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additional be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner's amendment was given in communication with Nicholas Russell (reg. no. 68,922) on 09/06/2022.

The application has been amended as follows:
IN THE CLAIMS
Claim 1 (Amended): A system for providing selective security regulations associated with network communications to users, the system comprising:
at least one network communication interface;
at least one non-transitory storage device; and
at least one processing device coupled to the at least one non-transitory storage device and the at least one network communication interface, wherein the at least one processing device is configured to:
extract user data associated with a user of the users;
determine one or more characteristics based on the extracted user data;
generate a custom security package for the user based on the one or more characteristics;
display a plurality of options associated with the custom security package on a user device of the user, wherein the plurality of options are associated with a plurality of security measures;
prompt the user to select at least one option from the plurality of options;
receive the at least one option from the user device of the user; and
deploy a functionality associated with the at least one option from the custom security package, wherein the custom security package comprises a plurality of functionalities associated the plurality of options, wherein the custom security package comprises a set of software codes to implement the functionality.

Claim 8 (Amended): A computer program product for providing selective security regulations associated with network communications to users, the computer program product comprising a non-transitory computer-readable storage medium having computer executable instructions for causing a computer processor to perform the steps of:
extracting user data associated with a user of the users;
determining one or more characteristics based on the extracted user data;
generating a custom security package for the user based on the one or more characteristics;
displaying a plurality of options associated with the custom security package on a user device of the user, wherein the plurality of options are associated with a plurality of security measures;
prompting the user to select at least one option from the plurality of options; 
receiving the at least one option from the user device of the user; and
deploying a functionality associated with the at least one option from the custom security package, wherein the custom security package comprises a plurality of functionalities associated the plurality of options, wherein the custom security package comprises a set of software codes to implement the functionality.

Claim 15 (Amended): A computer implemented method for providing selective security regulations associated with network communications to users, wherein the method comprises:
extracting user data associated with a user of the users;
determining one or more characteristics based on the extracted user data;
generating a custom security package for the user based on the one or more characteristics;
displaying plurality of options associated with the custom security package on a user device of the user, wherein the plurality of options are associated with a plurality of security measures;
prompting the user to select at least one option from the plurality of options;
receiving the at least one option from the user device of the user; and
deploying a functionality associated with the at least one option from the custom security package, wherein the custom security package comprises a plurality of functionalities associated the plurality of options, wherein the custom security package comprises a set of software codes to implement the functionality.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 8 and 15,
Sloan et al. (US 7,831,494 B2) teaches a portfolio generating system to model the user's personal investment parameters into a user profile in terms of the user risk tolerance level, user investment style and user bull/bear attitude. The system further calculates Value At Risk (VAR) values for the user, and filters various securities based on their VAR and Beta values and present two list of filtered securities, with opposing Beta values, matching the user profile. The user enables to swap securities in and out of his existing portfolio and receive an analysis of the effect of the swap on his portfolio. The model also generates an ideal portfolio based on the user profile. The user is presented with an estimated value of his portfolio, based on a regression formula as well as a possible best and worst scenario based on statistical formulas particularly to computer implemented, Internet based financial modeling systems – see figs. 4, 5; abstract; columns 2-3 of Sloan.

Lawrence et al. (US 2017/0353459 A1) teaches a management entity which communicates over a network with devices on which security rules are configured to control network access. The security rules are generated for display on a user interface screen as selectable options. Responsive to a selection of one of the security rules, a selected security rule and most recently aggregated hit counts for the different repeating time intervals for the selected security rule are generated for concurrent display on the user interface screen. The display of the most recently aggregated hit counts for the selected security rule is updated as time progresses. - see figs. 5, 6; abstract, paras. [0019], [0041], [0045] – [0047] of Lawrence.

Obaidi et al. (US 2017/0012981 A1) teaches a method and system to manage access by software applications to various resources of a user telecommunications device. The systems and processes may implement a trust policy which reflects privacy criteria selected by a user of the user telecommunications device, wherein the trust policy overrides registered permissions of the software applications. The user telecommunication device may include a memory that stores a software application has been granted registered permissions to access an input and/or output component of the user telecommunications device as well as a trust policy has been set by the user to proscribe access by that particular software application to the input and/or output component – see abstract; figs. 2, 5; paras. [0010], [0020]-[0022] of Obaidi.

However, the prior art of record does not teach or render obvious the limitations, specific and combination with other limitations:
in the claims 1, 8 and 15 of a system, method or computer program product for:
extracting user data associated with a user of the users; and determining one or more characteristics based on the extracted user data;
generating a custom security package for the user based on the one or more characteristics; and displaying plurality of options associated with the custom security package on a user device of the user, wherein the plurality of options are associated with a plurality of security measures;
prompting the user to select at least one option from the plurality of options; receiving the at least one option from the user device of the user; and
deploying a functionality associated with the at least one option from the custom security package, wherein the custom security package comprises a plurality of functionalities associated the plurality of options, wherein the custom security package comprises a set of software codes to implement the functionality.

Dependent claims 2-7, 9-14 and 16-20 are allowed as they depend from allowable independent claim 1, 8 or 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495